This original action was instituted in the Hamilton Common Pleas wherein Anna Teufel et al. endeavored to set aside a will alleged to have been executed by Katherine Reisser, which was made in favor of Elizabeth' Steig-leder et al. The trial court rendered judgment on a verdict returned by a jury in favor of the will.
Teufel prosecuted error to the Court of Appeals and contended that she was not given a fair and impartial trial, pointing out that one, Williams, a juror, went into the pudge’s chamber with him to converse, and said Williams did converse with the trial judge in open *235court, in full view of the balance of the jurors. She claims that, due to the fact that Williams was an officer of a bank, the jurors were influenced with the easy familiarity that obtained between the judge and him, so that they voted in sustaining the will.
Attorneys—Henry Baer, Michael C. Lacinak for Teufel; Frank H. Kunkel for Steigleder; all of Cincinnati.
Teufel further avers that it took 10 days to present the entire case to the jury and alleges that her counsel, was allowed but fifteen minutes to argue said’ case; such order being a gross abuse of discretion on part of the trial judge, and is contrary to Art. 1, Sec. 16, Bill of Rights of Ohio Constitution, as it prevented his having a remedy by due course of law, and right and justice being administered.
The Court of Appeals affirmed the decision of the lower court in sustaining the will.